COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  VICTOR OMAR TORRES,                            §             No. 08-21-00136-CR

                       Appellant,                §                Appeal from the

  v.                                             §              394th District Court

  THE STATE OF TEXAS,                            §           of Brewster County, Texas

                       State.                    §               (TC# CR-04829)

                                                 §
                                           ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until March 28, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. James McDermott, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before March 28, 2022.

       IT IS SO ORDERED this 7th day of March, 2022.

                                            PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.